DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 12/16/2020 canceling claim 15; amending Claims 1 – 14 and 16 – 20; and adding new Claim 21. Claims 1 – 14 and 16 – 21 are examined.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Regarding claim 13, the limitation “means for directing a second portion of the ram air comprising cold air outside the engine core” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “for directing a second portion of the ram air comprising cold air outside the engine core” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: engine duct 110 (see page 12, ll. 15-18).
Regarding claim 13, the limitation “means for cooling the second cooled air into third cooled air” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Vapor Cycle System 140 (see page 13, ll. 4-6 and page 14, l. 30) comprising a motor 142, compressor 144, evaporator 145a, condensers 145b, 145c, and water extractor 146 (see page 6, ll. 18-19).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brendan Serapiglia on 03/12/2021.

The application has been amended as follows: 

1. (CURRENTLY AMENDED) A thermal management system (TMS) comprising: 
a fan drawing a first portion of ram air into an engine compressor in an aircraft engine core and a second portion of the ram air into an engine duct bypassing the aircraft engine core; 
the engine compressor compressing the first portion of the ram air so as to form compressed air, the engine compressor including a first compressor stage, a final compressor stage, and one or more intermediate compressor stages between the first compressor stage and the final compressor stage, each of the intermediate compressor stages compressing the compressed air outputted from a previous intermediate compressor stage or first compressor stage so as to form interstage compressed air; 
a duct system transporting a portion of the interstage compressed air [[)]] (engine bleed air) from the engine compressor; 
a first heat exchanger connected to the duct system and the engine duct the first heat exchanger transferring first heat (H1) from the engine bleed air in the duct system to the second portion of the ram air in the engine duct, so as to cool the engine bleed air into first cooled air in the duct system; 
a second heat exchanger connected to a fuel line and to the duct system downstream of the first heat exchanger, the second heat exchanger transferring second heat (H2) from the first cooled air to the fuel in the fuel line so as to cool the first cooled air into second cooled air in the duct system; 

a first turbine connected to the duct system downstream of the evaporator the first turbine expanding the third cooled air cooled from the engine bleed air compressed in the intermediate compressor stage -3- 147.0325US01using a first pressure ratio (PR1), so as to form first expanded cooled air having a temperature lower than the third cooled air; and 
a second turbine connected to the duct system downstream of the evaporator, the second turbine expanding the third cooled air cooled from the engine bleed air compressed in the intermediate compressor stage using a second pressure ratio (PR2) greater than the first pressure ratio (PR1), so as to form second expanded cooled air having a temperature lower than the third cooled air, wherein the third cooled air does not flow through both the first turbine and the second turbine;
 a turbine shaft connected to the first turbine and the second turbine so that rotation of the first turbine and/or the second turbine in response to flow of the third cooled air through the first turbine and/or second turbine drives the turbine shaft; and 
a third heat exchanger [[)]] coupled to the duct system downstream of the first turbine and the second turbine, the third heat exchanger transferring third heat (H3) from a heat load to the first expanded cooled air or the second expanded cooled air when the heat load is coupled to the third heat exchanger.

8. (CURRENTLY AMENDED)The TMS of claim 7, further comprising an additional fan [[152]] drawing [[a]] the third portion of the ram air into the additional duct 

Claim 9: in line 2, replace “bypassing the” with - - bypassing - -.

11. (CURRENTLY AMENDED) A thermal management system, comprising:
a fan drawing a first portion of ram air into an engine compressor in an aircraft engine core and a second portion of the ram air into an engine duct bypassing the aircraft engine core;
the engine compressor compressing the first portion of the ram air so as to form compressed air, the engine compressor including a first compressor stage, a final compressor stage, and one or more intermediate compressor stages between the first compressor stage and the final compressor stage, each of the intermediate compressor stages compressing the compressed air outputted from a previous intermediate compressor stage or first compressor stage so as to form interstage compressed air;
a cooling system connected to the engine compressor, the cooling system cooling a portion of the interstage compressed air (engine bleed air [[128]]) outputted from the engine compressor, the cooling system including:
a first turbine, the first turbine expanding the engine bleed air compressed in the intermediate compressor stage using a first pressure ratio (PR1), so as to form first expanded cooled air having a temperature lower than the engine bleed air;
, wherein the bleed air does not flow through both the first turbine and the second turbine; and
a turbine shaft connected to the first turbine and the second turbine so that rotation of the first turbine and/or the second turbine in response to flow and expansion of the engine bleed air through the first turbine [[)]] and/or second turbine drives the turbine shaft; and
a third heat exchanger transferring heat (H3) from a heat load to the first expanded cooled air or the second expanded cooled air when the heat load is coupled to the third heat exchanger.

13. (CURRENTLY AMENDED) A device for cooling air from an aircraft engine of an aircraft comprising an engine body housing an engine core; a fan [[)]] disposed upstream of the engine core so as to draw ram air into the engine core; and the engine core including an engine compressor compressing a first portion of the ram air so as to form hot air; said device comprising:
a duct system for transporting the hot air from the engine core; 
means for directing a second portion of the ram air comprising cold air outside the engine core;
a first heat exchanger for transferring first heat (H1) from the hot air to the cold air, so that the hot air is cooled to first cooled air;
duct system 
means for cooling the second cooled air into third cooled air, and
a first turbine for expanding the third cooled air cooled from the hot air compressed in the engine compressor-3- 147.0325US01when the hot air is compressed in the engine compressor using a first pressure ratio (PR1), the third cooled air expanded into first expanded cooled air by the first turbine
a second turbine for expanding the third cooled air cooled from the hot air compressed in compressor, when the hot air is compressed in the engine compressor using a second pressure ratio (PR2) larger than the first pressure ratio (PR), the third cooled air expanded into second expanded cooled air by the second turbine, wherein the third cooled air does not flow through both the first turbine and the second turbine; and
a turbine shaft connecting the first turbine and the second turbine.

16. (CURRENTLY AMENDED) The device of claim 13, further comprising third heat exchanger coupled to the duct system downstream of the first turbine and the second turbine, the third heat exchanger transferring third heat (H3) from a heat load to the first expanded cooled air or the second expanded cooled air when the heat load is coupled to the third heat exchanger

Claim 20: 
in line 2 replace “ram air ) from” with - - ram air from - -; and
in line 5, replace “bleed air ) using” with - - bleed air using - -.
- - -

Allowable Subject Matter
Claims 1 – 14 and 16 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art combination in par. 28 of the non-final office action mailed on 09/16/2020 teach the structural elements of claim 1 but does not teach “wherein the third cooled air does not flow through both the first turbine and the second turbine”.  For example in the combination above second cooled air becomes third cooled air via evaporator 7 taught by Rogers and then flows to both turbines 30 and 32.  Engine compressor pressure may ratio change with operating condition (see US 20150354464 A1 Fig. 2).  Accordingly as engine conditions change both turbines may encounter air bled from the engine compressor pressure ratios.
The closest teachings to the missing feature is Pub. No. US 20150166187 A1 (Durbin).  It appears that bleed air may go through one of the turbines and not the other during cruise operation however it is not clear if there is proper correlation regarding the pressure ratio claim limitations.  Pub. No. US 20150314877 A1 (McAuliffe) teaches first and second turbines 28 30 each with bypass capability 50 52, respectively (pars. [0015] and [0016]).  However in operation it appears that both turbines are bypassed at the same time in the scenario for example of a shaft failure of turbines and therefore the missing feature does not appear to be taught.
Independent claims 11 and 13 are allowable for similar reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741